IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-29,351-12


                  EX PARTE JIM HERBERT HAMILTON, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 876248-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated sexual assault and sentenced to life imprisonment.

The Fourteenth Court of Appeals affirmed his conviction. Hamilton v. State, No. 14-02-00072-CR

(Tex. App.—Houston [14th Dist.] Aug. 19, 2003) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is actually innocent, the State presented false evidence and failed

to disclose exculpatory evidence, and trial and appellate counsel were ineffective. Applicant has

alleged facts that, if true, might entitle him to relief. Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim.

App. 1996); Ex parte Weinstein, 421 S.W.3d 656 (Tex. Crim. App. 2014); Brady v. Maryland, 373
                                                                                                       2
U.S. 83 (1963); Strickland v. Washington, 466 U.S. 668 (1984). The trial court entered a timely

order designating issues but recommended that we dismiss this application because Applicant’s

memorandum of law exceeded fifty pages. See TEX . R. APP . P. 73.1(d). After the trial court made

this recommendation, Applicant requested that his memorandum of law be struck. Accordingly, we

believe that this application now complies with Rule 73.1(d). We remand this application to the trial

court to complete its evidentiary investigation, as set out in its order designating issues, and to make

findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 24, 2021
Do not publish